HAWKINS, J.
Conviction is for transporting intoxicating liquor. Punishment is confinement in the penitentiary for one year. There was no objection to the charge of the court, and no bills of exception are found in the record. The only question is the sufficiency of the evidence. Two officers testified that, when they approached the buggy which defendant was driving, he first denied that the buggy belonged to him. He jumped out and undertook to make his escape. The officers found in the buggy 19 bottles of whisky. The statement of facts shows the verdict and judgment is supported by the evidence. The judgment is affirmed.